DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
Response to Amendments/Arguments
Claims 1-10 are pending. Claim 1 is amended. 
Applicant’s arguments with respect to present claims 1-10 rejected under 35 U.S.C. 103 as being unpatentable over WO2008003671 to Massacrier et al. (“Massacrier”) in view of Nakata et al. (US 2002/0094444) have been considered but they are not found percussive for at least the following reasons.  
Applicant contends that Massacrier in view of Nakata does not teach a biodegradable polymeric sheet as instantly claimed (i.e., of which the first layer, second layer, and third layer of the claimed biodegradable polymeric sheet are extruded), because while Nakata teaches the addition of accelerator for photodegradation that can be employed by suspending or dispersing in a solvent, Nakata does not teach adding 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, first of all, it is noted that the features upon which applicant relies (i.e., the first layer, second layer, and third layer of the claimed biodegradable polymeric sheet are extruded, and the additive of accelerate disintegration is included inside the extruded third layer as part of the layer during the extrusion) were not described in the originally filed specification.  There is no support in Applicants' originally filed specification that those layers are extruded.  The newly amended claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Further, the examiner respectfully disagrees with applicant’s characteristic of Nakata. While Nakata teaches as in one of its embodiment that the addition of accelerator for photodegradation can be employed by suspending or dispersing in a solvent (para [0660]-[0663]), Nakata does not teach accelerator for photodegradation can only be employed by suspending or dispersing in a solvent.  Nakata clearly teach that the accelerator additive for photodegradation can be added as resin additive to the bio resin composition (para [0736]-[0739], [0204]-[0205]). 
In the present case, Nakata teaches a biodegradable multilayer sheet comprising a layer (A) composed of a polycaprolactone formulated with an aliphatic polyester resin, and a layer (B) composed of a composition of polycaprolactone with another  teaches that the addition of an additive/accelerator to accelerate photodegradation and/or biodegradation, i.e., accelerate disintegration of the polymeric sheet when exposed to natural day light, and Nakata teaches that the accelerator additive for photodegradation can be added as resin additive to the bio resin composition (para [0736]-[0739], [0204]-[0205]).
It would have been obvious to one of ordinary skill to modify the biodegradable polymeric sheet of Massacrier in view the teachings of Nakata, to include in the third layer of the sheet suitable additive/accelerator to accelerate photodegradation and/or biodegradation to provide improved biodegrading property taught by Nakata (paragraphs [0660]-[0663], [0690]), which would have predictably arrived at a satisfactory biodegradable polymeric sheet that is the same as instantly claimed. 
The rejection below is updated to address the present claims.                   
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, as amended, recites that “the first layer, second layer, and third layer are extruded….”  However, there is no support in Applicants' originally filed specification that those layers are extruded. Claims 2-10 are rejected due to their dependency of claim 1. 
Appropriate correction is required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO2008003671 to Massacrier et al. (“Massacrier”) in view of Nakata et al. (US 2002/0094444). 
Regarding claims 1, 4 and 10, Massacrier teaches a biodegradable polymeric sheet suitable for making a bag/container (page 1, sixth para, page 7, second para, multilayer biodegradable polymeric sheet of Massacrier, green waster bag, page 3, third para, meeting claimed limitations of claim 10
- a first layer comprising polysaccharide (i.e., starch, page 4, second para to fifth para, meeting claimed limitations of claim 4) at a weight % of between 15% to 50% and a polyester matrix (page 4, second para to fifth para, page 5, first and second para, Massacrier teaches its first layer comprising polysaccharide and polyester matrix, of overlapping weight% range with the instantly claimed range), the first layer is configured to form a water barrier when in contact with water (the first layer of Massacrier and the instantly claimed first layer are identical or substantially identical in composition, and thus, is expected to possess same or similar properties as that of the instantly claimed first layer, i.e., form a water barrier. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. See MPEP 2112. 01.); 
- a second layer comprising a polysaccharide at a weight % of at least 40% and a polyester matrix (page 4, second para to fifth para, page 4, second para to fifth para, page 5, first and second para, Massacrier teaches its second layer comprising polysaccharide and polyester matrix, of overlapping weight% range with the instantly claimed range); and 
- a third layer comprising polysaccharide at a weight % of between 15% to 50%, a polyester matrix (page 4, second para to fifth para, page 4, second para to fifth para, page 5, first and second para, Massacrier teaches its first layer/third layer comprising polysaccharide and polyester matrix, of overlapping weight% range with the instantly claimed range), the third layer is configured to form a water barrier when in contact with water (the third layer of Massacrier and the instantly claimed third layer are identical or substantially identical in composition, and thus, is expected to possess same or similar 
Further, it should be noted that the recitation of “the first layer, second layer, and third layer are extruded” of amended claim 1 is considered as product-by-process limitation.  It is the examiner's position that the recited process does not result in a patentably distinctive structural difference in the resultant film. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113.
Massacrier teaches its biodegradable polymeric sheet undergoes biodegradation on the ground responsive to an exposure to free air and natural day light (page 3, first to third para, and fifth para). 
Massacrier does not specifically teach the inclusion in its third layer of an additive configured to accelerate disintegration of the polymeric sheet when exposed to natural day light. 
In the same field of biodegradable article, Nakata teaches a biodegradable multilayer sheet comprising a layer (A) composed of a polycaprolactone formulated with an aliphatic polyester resin, and a layer (B) composed of a composition of polycaprolactone with another biodegradable resin such as those selected from the group comprising polysaccharides such as starch, cellulose and chitin (paragraphs  teaches that the addition of an additive/accelerator to accelerate photodegradation and/or biodegradation, i.e., accelerate disintegration of the polymeric sheet when exposed to natural day light, and Nakata teaches that the accelerator additive for photodegradation can be added as resin additive to the bio resin composition (para [0736]-[0739], [0204]-[0205]).
It would have been obvious to one of ordinary skill to modify the biodegradable polymeric sheet of Massacrier in view the teachings of Nakata, to include in the third layer of the sheet suitable additive/accelerator to accelerate photodegradation and/or biodegradation to provide improved biodegrading property taught by Nakata (para [0736]-[0739], [0204]-[0205]), which would have predictably arrived at a satisfactory biodegradable polymeric sheet that is the same as instantly claimed. 
Regarding claims 2-3, as discussed above in rejection to claim 1, the biodegradable polymeric sheet of Massacrier modified in view of Nakata teaches a three-layer biodegradable polymeric sheet of same layer structural configuration, and that each corresponding layer of the (three-layer) polymeric sheet of Massacrier and the instantly claimed (three-layer) polymeric sheet are identical or substantially identical in composition, and also because the ranges taught by Massacrier substantially overlap those claimed, one would expect that the biodegradable polymeric sheet of Massacrier would possess same or similar properties (i.e., biodegradation property) as that of the instantly claimed polymeric sheet, i.e., having biodegradation occurs during no more than 18 months, meeting the claimed limitations of claims 2-3. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. See MPEP 2112. 01.  Once a reference 
Regarding claims 5-7, as discussed above in rejection to claim 1, the biodegradable polymeric sheet of Massacrier modified in view of Nakata teaches a three-layer biodegradable polymeric sheet of same layer structural configuration, and that each corresponding layer of the (three-layer) polymeric sheet of Massacrier and the instantly claimed (three-layer) polymeric sheet are identical or substantially identical in composition, and also because the ranges taught by Massacrier substantially overlap those claimed, one would expect that the biodegradable polymeric sheet of Massacrier would possess same or similar properties (i.e., the water vapor transmission rate, tensile strength, elongation at break) as that of the instantly claimed polymeric sheet. "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. See MPEP 2112. 01.  Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. See MPEP 2112.
Regarding claim 8, 
Regarding claim 9, as discussed above in rejection to claim 1, the biodegradable polymeric sheet of Massacrier modified in view of Nakata teaches a three-layer biodegradable polymeric sheet of same layer structural configuration, and that each corresponding layer of the (three-layer) polymeric sheet of Massacrier and the instantly claimed (three-layer) polymeric sheet are identical or substantially identical in composition, and also because the ranges taught by Massacrier substantially overlap those claimed, and absent a showing to the contrary, one would expect that the biodegradable polymeric sheet of Massacrier would perform in the same or similar way as that of the instantly claimed polymeric sheet, such as can be burned in a fire without emitting hazardous gasses.  "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. See MPEP 2112. 01.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 57127212918935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/YAN LAN/           Primary Examiner, Art Unit 1782